Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response to Applicant’s Arguments
Applicant’s arguments filed 5/12/2022 have been fully considered, but they are deemed to be persuasive based on a new reference of SPILKER et al (2010/0017171 – Spilker 17171).  Specifically, Spilker (17171) teaches a patient-specific cardiovascular model ([0026]-[0027]) which associates to physiological states related to boundary condition ([0019]); furthermore, in Spilker’s (17171) simulation of the vascular model, the users inputs physiological parameters ([0014] - A system is created from these methods such that the user describes the desired features of the final cardiovascular simulation and provides minimal input, and the system automates the search for the final cardiovascular model) to change the characteristic of the patient-specific physiological state yielding  the final model ([0019], [0027], [0029]) using a user interface.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over SPILKER et al (Morphometry-Based Impedance Boundary Conditions for Patient- Specific Modeling of Blood Flow in Pulmonary Arteries) in view of SPILKER et al (2010/0017171 – Spilker 17171) and TAYLOR et al (US 2010/0002414).
As per claim 21, Spilker teaches the claimed “A computer-implemented method for displaying information of a functional relationship between a vasculature and a perfused tissue” (Spilker, Abstract), the method comprising: “receiving a patient-specific vascular model of a patient's anatomy” (Spilker, page 547, column 2, Image-based Anatomic Model, the geometric model of the pulmonary arteries); “receiving a patient-specific physiological state and at least one boundary condition of the patient-specific vascular model, the at least one boundary condition based on the patient-specific physiological state of the patient” (Spilker, figures 3 and 6 — the physiological state are the main pulmonary arterial flow and morphometry-based impedance outlet boundary conditions); “upon receiving the selection, displaying, in the user interface an updated version of the patient-specific vascular model based on the changed patient-specific physiological state” (Spilker, figures 3 and 6 — the hemodynamic simulations in a model of the proximal pulmonary arteries of a 16-year-old male with repaired tetralogy of Fallot and apparent left pulmonary arterial stenosis). It is noted that Spilker does not explicitly teach “generating a user interface comprising a display of the patient-specific vascular model; receiving, via the user interface, a selection indicating a change in at least one characteristic of the patient-specific physiological state” as claimed; however, Spilker’s tuning (page 550, column 1, Tuning to column 2, adjusting the sizes of the vessels and running a simulation with the updated values) suggests a user interface for receiving of information for displaying an area of vascular and/or tissue models.  Furthermore, Spilker (17171) teaches a patient-specific cardiovascular model ([0026]-[0027]) which associates to physiological states related to boundary condition ([0019]); furthermore, in Spilker’s (17171) simulation of the vascular model, the users inputs physiological parameters ([0014] - A system is created from these methods such that the user describes the desired features of the final cardiovascular simulation and provides minimal input, and the system automates the search for the final cardiovascular model) to change the characteristic of the patient-specific physiological state yielding  the final model ([0019], [0027], [0029]) using a user interface; see also Taylor, the vascular system with the physiological state related to the boundary condition [0008 – flow rate, pressure], claims 5-7 of Taylor – changing the models of physiological states), .  Thus, it would have been obvious, in view of Spilker (17171) and Taylor, to configure Spilker’s method as claimed by selecting a specific area of vascular or tissue to visual present and study. The motivation is to facilitate analysis of a patient's pulmonary circulation when deciding on a treatment (Spilker, Discussion, page 554, column 1).

Claim 22 adds into claim 21 “determining a blood supply estimate distribution in the patient-specific vascular model based on the received patient-specific physiological state” (Spilker, Patient Study, column 1, page 551; figures 3 and 6).

Claim 23 adds into claim 22 “wherein the blood supply estimate is further determined based on the at least one boundary condition” (Spilker, Patient Study, column 1, page 551; figures 3 and 6).

Claim 24 adds into claim 22 “wherein the displaying displays the blood supply estimate distribution” (Spilker, Patient Study, column 1, page 551; figures 3 and 6).

Claim 25 adds into claim 21 “wherein the at least one boundary condition defines a boundary of the patient-specific vascular model” (Spilker, Discussion, page 554, column 1).

Claim 26 adds into claim 21 “receiving a patient-specific tissue model including patient tissue; and determining a blood supply estimate distribution in the patient- specific vascular model based on the received patient-specific physiological state and the received patient-specific tissue model’ (Spilker, figures 3 and 6).

Claim 27 adds into claim 26 “wherein upon receiving the selection further includes updating the patient-specific tissue model, and the displaying further includes displaying in the user interface an updated version of the patient-specific tissue model based on the changed patient-specific physiological state” (Spilker, figures 3 and 6).

Claim 28 adds into claim 21 “determining a blood supply estimate distribution in the patient-specific vascular model based on the received patient-specific physiological state; and updating at least one boundary condition based on the blood supply estimate distribution” (Spilker, Patient Study, column 1, page 551; figures 3 and 6).

Claims 29-34 and 35-40 claim a system and a non-transitory computer readable medium for use on a computer system based on the method of claims 1-8; therefore, they are rejected under a similar rationale.

Due to new ground of the rejection, this action has been made NON-FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616